Citation Nr: 1726308	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-27 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected rhinitis.

4.  Entitlement to a compensable disability rating for service-connected rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the United States Air Force from August 1967 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010, June 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for erectile dysfunction as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court)'s decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the claim presently before the RO pertaining to erectile dysfunction will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection for right ear hearing loss, left ear hearing loss, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's service-connected rhinitis has not been manifested by greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction on one side, or polyps during the period of the claim.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Disabilities must be viewed in relation to their history.  38 C.F.R. § 4.1.  

Where the veteran has expressed dissatisfaction with the assignment of an initial rating following the award of service connection for that disability, separate "staged" ratings can be assigned for separate periods of time based on the facts.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7 (2016).

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3.

The Veteran seeks a compensable disability rating for rhinitis.  By way of history, the Veteran was initially granted entitlement to service connection for rhinitis in a June 2012 rating decision, at which time he was granted a noncompensable disability rating.  This appeal followed.  At all times during the appeal period the Veteran has contended that he is entitled to a higher disability rating.  

The Veteran's service-connected rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  The rating criteria provide a 10 percent evaluation for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

In May 2011 the Veteran first underwent VA examination in connection with his claim.  At the time he reported having allergies and sinusitis since service, and he reported taking medication and using nasal saline washes daily for his symptoms.  He reported having excess nasal mucous, nasal congestion, watery eyes, and sneezing.  On physical examination the VA examiner noted atrophy of the nasal mucosa but no polyps.  There was no evidence of any nasal deviation, septal deviation, or hypertrophy of turbinates; there was also no evidence of sinusitis.  The VA examiner concluded that the Veteran had perennial allergic rhinitis with seasonal exacerbations, but no current sinusitis.  

One year later the Veteran again underwent VA examination in connection with his claim, and at the time he was diagnosed with allergic rhinitis.  On physical examination the VA examiner specifically noted that there was not a greater than 50 percent obstruction of nasal passages on both sides due to rhinitis, or complete obstruction on one side due to rhinitis.  The VA examiner also noted that there was no permanent hypertrophy of nasal turbinates and no nasal polyps.  The Veteran was also tested for septal deviation, and the VA examiner noted that there was not a greater than 50 percent obstruction of nasal passages on both sides due to traumatic septal deviation, or complete obstruction on one side due to traumatic septal deviation.  The VA examiner also referenced a prior CT scan of the sinus that was normal and showed no sinus thickening.  She concluded that the Veteran's complaints were consistent with perennial allergies.

The Veteran was examined by a private treatment provider in September 2013, and during the physical examination the Veteran was noted to have hyperemic nostrils with spots of dry blood clots.  The Veteran complained of nasal mucosa, dryness, sneezing, and reduced airflow, but these were not noted on the physical examination.  The Veteran continues to receive ongoing treatment through VA for his rhinitis, but there were no symptom flare-ups during the remainder of the appeal period.  

After careful review of the evidence, the Board finds that the criteria for a compensable evaluation under Diagnostic Code 6522 are not met.  The preponderance of the evidence does not support a finding that the Veteran has had greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of either nasal passage.  Additionally, no examination or treatment record evidences that the Veteran has had a nasal polyp.  

The Board has considered whether there is any other schedular basis for granting a compensable rating but has found none, noting that the evidence of record does not support a finding that the Veteran had chronic sinusitis during the period of the claim.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a compensable rating is not warranted for any portion of the rating period.

The Board has considered whether this claim should be referred for extra-schedular consideration or for a total disability rating due to individual unemployability due to service connected disabilities (TDIU), but finds the manifestations of the service-connected rhinitis have not resulted in frequent hospitalization, marked interference with employment, or any other governing norm.  See 38 C.F.R. § 3.321(b).  Neither VA examiner found that the Veteran's rhinitis impacted his ability to work.  Moreover, there is no evidence of record or allegation indicating that the Veteran's rhinitis precludes him from working.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b), or further consideration of a TDIU, is not in order.  See Rice v. Shinseki, 22 Vet. App. at 453-54; Thun v. Peake, 22 Vet. App. at 115. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to an initial compensable disability rating for service-connected rhinitis is denied.


REMAND

The Board finds that remand is necessary for proper development of the issues.  As it pertains to the Veteran's right ear and left ear hearing loss, the Veteran has asserted that his hearing loss was a result of noise exposure during active duty service.  He underwent VA examination in connection with these claims in August 2010 (with an opinion provided in September 2010) and in May 2011.  Both examiners opined that the right and left ear hearing loss was less likely than not related to service.  However, upon review, the Board finds that these opinions are inadequate and do not provide a sufficient basis upon which to decide the claim.  Specifically, in forming their opinions, the VA examiners relied on the fact that the Veteran's hearing was normal at the time of separation.  The Court has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  Thus, remand is warranted to obtain an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

As it pertains to the Veteran's obstructive sleep apnea, when the Veteran underwent VA examination in July 2013 in connection with his claim, the VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his service-connected rhinitis.  In making this determination the VA examiner noted that sleep apnea was caused by relaxation of the tongue and soft tissue in the tongue level and was not affected by the upper airway conditions in the nares.  The VA examiner indicated that the two conditions were not related and that the Veteran was not taking medication for his rhinitis at that time.  

However, two months after the Veteran's VA examination he sought treatment with a private treatment provider, and at that time the provider indicated that septal deviation and other nasal obstruction may play a role in the parthenogenesis of sleep-disordered breathing, and that patients with allergic rhinitis have an increased rate of developing sleep-disordered breathing because of significant turbinate or mucosal swelling.  The VA examiner opined that the service-connected rhinitis played a direct role in the development of sleep apnea due to chronic inflammation of the nasal mucosa along with a reduction of airflow to the lungs.  In light of this new opinion, the Board finds that an updated VA examination and opinion is necessary to address the conflicting evidence.  Therefore, the new VA examination should examine the Veteran's updated treatment records, to include the conflicting evidence.  See Barr, 21 Vet. App. at 311.

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from January 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After all development is completed, forward the claims file to a VA audiologist for an addendum opinion concerning the etiology of the Veteran's right and left ear hearing loss.  If additional examination is needed, such examination should be conducted. After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, VA examination reports, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss is related to active duty.  The examiner must not rely solely on the absence of hearing loss in service or upon separation as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must not rely solely on the lack of hearing loss in service as the basis for a negative opinion.

A complete rationale should be provided for any opinion or conclusion expressed.


3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in service, were caused by service, or are otherwise related to service.  Additionally, the VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected rhinitis.   This opinion should consider the opinion by R.V.E. in September 2013 suggesting that the Veteran's sleep apnea is related to his service-connected rhinitis.   

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

4.  After all development has been completed readjudicate the issues of entitlement to service connection for right and left ear hearing loss and sleep apnea.  If the claims remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


